12-177
         Zou v. Holder

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 12th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       ____________________________________
12
13       YA QING YANG v. HOLDER                                       11-1944
14       A073 562 612
15       ____________________________________
16
17       XIU YAN LIN, AKA XIUYAN LIN                                  11-1993
18       v. HOLDER,
19       A097 660 210
20       ____________________________________
21
22       JIE LIN CHEN v. HOLDER,                                      11-2285
23       A070 893 349
24       ____________________________________
25
26       TIAN JIN ZOU v. HOLDER                                       12-177
27       A077 309 169
28       ____________________________________
29
30       JIAN LING CHEN v. HOLDER                                     12-1826
31       A097 740 324
32       ____________________________________

         11252013-1-10
 1
 2   SHAN YOU ZHENG v. HOLDER,                        12-2136
 3   A073 557 742
 4   ____________________________________
 5
 6   KONG AN NI, AKA KONG-EN NI                       12-2892
 7   v. HOLDER,
 8   A073 765 987
 9   ____________________________________
10
11   LIN FEI XIE v. HOLDER                            12-4675
12   A099 683 978
13   ____________________________________
14
15   YAN QIN CHEN, AKA SHI NI LIN                     13-357
16   v. HOLDER,
17   A077 309 082
18   ____________________________________
19
20   XIAO YAN WU, AKA XIAOYAN WU                      13-1793
21   v. HOLDER,
22   A075 955 399
23   ____________________________________
24
25           UPON DUE CONSIDERATION of these petitions for review of

26   Board of Immigration Appeals (“BIA”) decisions, it is hereby

27   ORDERED, ADJUDGED, AND DECREED that the petitions for review

28   are DENIED.

29           Each of these petitions challenges a decision of the

30   BIA that: (1) affirmed a decision of an Immigration Judge

31   (“IJ”) denying a motion to reopen; (2) denied a motion to

32   reopen in the first instance; or (3) denied a motion to

33   reconsider the denial of a motion to reopen.     The applicable

34   standards of review are well established.     See Jian Hui Shao

35   v. Mukasey, 546 F.3d 138, 168-69 (2d Cir. 2008); see also Ke

     11252013-1-10                   2
 1   Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90-91 (2d

 2   Cir. 2001); Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d

 3   Cir. 2006).

 4           Petitioners, all natives and citizens of China, filed

 5   motions to reopen based on claims that they fear persecution

 6   because they have had one or more U.S. citizen children in

 7   violation of China’s population control program.         For

 8   largely the same reasons as this Court set forth in Jian Hui

 9   Shao, 546 F.3d 138, we find no error in the agency’s

10   determinations that the petitioners failed to demonstrate

11   either materially changed country conditions that would

12   excuse the untimely or number-barred filing of their motions

13   or their prima facie eligibility for relief.         See id. at

14   158-72.         While the petitioners in Jian Hui Shao were from

15   Fujian Province, in Jie Lin Chen v. Holder, 11-2285 (3) and

16   Lin Fei Xie v. Holder, 12-4675 (8), petitioners are from

17   Zhejiang Province.        However, as with the evidence discussed

18   in Jian Hui Shao, the evidence relating to Zhejiang Province

19   is insufficient because it does not discuss the use of force

20   in the enforcement of the family planning policy.         See id.

21   at 160-61, 171-72.

22


     11252013-1-10                       3
 1           In Xiu Yan Lin v. Holder, 11-1993 (2), Tian Jin Zou v.

 2   Holder, 12-177 (4), Jian Ling Chen v. Holder, 12-1826 (5),

 3   Lin Fei Xie v. Holder, 12-4675 (8), and Xiao Yan Wu v.

 4   Holder, 13-1793 (10), we find no error in the agency’s

 5   conclusions that petitioners failed to demonstrate

 6   materially changed country conditions with regard to China’s

 7   treatment of unregistered religious groups or Falun Gong

 8   practitioners.     See Jian Hui Shao, 546 F.3d at 169-72; see

 9   also Matter of S-Y-G-, 24 I. & N. Dec. 247, 253 (BIA 2008).

10   In Yan Qin Chen v. Holder, 13-357 (9), the BIA did not err

11   in declining to credit the petitioner’s unauthenticated or

12   unsworn individualized evidence in light of the agency’s

13   underlying adverse credibility determination.     See Qin Wen

14   Zheng v. Gonzales, 500 F.3d 143, 146-47 (2d Cir. 2007).

15           Finally, in Jie Lin Chen v. Holder, 11-2285 (3), we

16   find no error in the agency’s conclusion that petitioner’s

17   motion to rescind the IJ’s in absentia deportation order was

18   untimely, see 8 U.S.C. § 1229a(b)(5)(C)(i); see also

19   8 C.F.R. § 1003.23(b)(4)(iii), and that she failed to

20   demonstrate due diligence in pursuing rescission based on

21   her ineffective assistance of counsel claim, see Rashid v.

22   Mukasey, 533 F.3d 127, 131 (2d Cir. 2008); see also Jian Hua

23   Wang v. BIA, 508 F.3d 710, 715 (2d Cir. 2007).

     11252013-1-10                   4
1            For the foregoing reasons, these petitions for review

2    are DENIED.     As we have completed our review, any stay of

3    removal that the Court previously granted in these petitions

4    is VACATED, and any pending motion for a stay of removal in

5    these petitions is DISMISSED as moot.     Any pending request

6    for oral argument in these petitions is DENIED in accordance

7    with Federal Rule of Appellate Procedure 34(a)(2), and

8    Second Circuit Local Rule 34.1(b).

 9                                  FOR THE COURT:
10                                  Catherine O’Hagan Wolfe, Clerk
11
12
13
14
15
16
17
18
19
20
21
22
23
24




     11252013-1-10                   5